                     Case 5:21-mj-00013-JLT Document 7 Filed 03/29/21 Page 1 of 3
AO l99A (Rev. 06/19) Order Setting Conditions of   Release                                                     Pagelof 3     Pages




                                      UNrrEn SrarBs Drsrrucr CoURT
                                                                       for the
                                                             Eastern District of Califomia


                    United States of America
                                                                          )
                                                                          )
                                                                          )        Case   No.   5:21-mj-00013-JLT
                   JOSHUA T. DAVENPORT                                    )
                              Defendant                                   )

                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(   l)   The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection                of a DNA sample if it is authorizedby 34 U.S.C. $ 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
         any change ofresidence or telephone number.

(4)      The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that

         the court may impose.

         The defendant must appear        a1        U.S. District Courl,222 John Q. Hammons Parkway, Springfield, MO 65806
                                                                                             Place
         before Magistrate Judge David P. Rush

         on                                                           416120219:00 am
                                                                         Date and Time


         Ifblank, defendant will be notified ofnext appearance.

(5)      The defendant must sign an Appearance Bond, if ordered.
                       Case
 AO 199B (Rev. 09/08- EDCA     5:21-mj-00013-JLT
                           [Fresno])                             Document
                                     Additional Conditions of Release (General)   7 Filed 03/29/21 Page 2 of 3                    Page 2 of     3 Pages

 DAVENPORT, Joshua T.
 Doc. No. 5:21-MJ-00013-JLT
                                              ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization             Doris Davenport

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                   SIGNED: /s/ Alekxia Torres Stallings for Doris Davenport
                                                 CUSTODIAN
      (7)       The defendant must:
                (a) report to and comply with the rules and regulations of the Pretrial Services Agency;
                (b) report by telephone to the Pretrial Services Agency on the first working day following your release from custody;
                (c) reside at a location approved by the PSO, and not move or absent yourself from this residence for more than 24
                     hrs. without prior approval of PSO; travel restricted to the Eastern District of California; District of Arizona for
                     Court purposes only; and the Western District of Missouri for Court purposes only, unless otherwise approved in
                     advance by PSO;
                (d) report any contact with law enforcement to your PSO within 24 hours;
                (e) cooperate in the collection of a DNA sample;
                (f) not associate or have any contact with co-defendants unless in the presence of counsel or otherwise approved in
                     advance by the PSO;
                (g) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;
                (h) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                     dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                     currently under your control;
                (i) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
                     costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;
                (j) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription
                     by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
                     medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
                (k) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency,
                     as approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability
                     to pay, as determined by the PSO;
                (l) not apply for or obtain a passport or any other traveling documents during the pendency of this case;
                (m) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
                     release, the following sum of money or designated property: $5,000 unsecured bond which is to be posted to the
                     Court by Friday, April 2, 2021.
                (n) participate in the substance abuse treatment program at Turning Point inpatient facility and comply with all the
                     rules and regulations of the program. You must remain at the inpatient facility until released by the pretrial
                     services officer. A responsible party, approved by Pretrial Services, must escort you to all required court hearings
                     and escort you back to the inpatient facility upon completion of the hearing;
                (o) travel with your third-party custodian and appear in the Western District of Missouri for your Court hearing on
                     April 6, 2021 at 9:00 a.m.
                (p) report to Turning Point within 24 hours of your return from Court in Missouri, on/about April 7, 2021 at 9:00
                     a.m.; and
                (q) appear on April 2, 2021 at 9:00 a.m. to the USMS office located in Bakersfield, California for further processing.
                          Case 5:21-mj-00013-JLT Document 7 Filed 03/29/21 Page 3 of 3
    AO l99C (Rev. 09/08- EDCA [Fresno]) Advice ofPenalties                                                              Rage3of3l'ug.,
                                               ADVICE OF PENALTIES AND SANCTIONS

    TO THE DEFENDANT:

    YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation ofyour release, an order ofdetention, a forfeiture ofany bond, and a prosecution for contempt ofcourt and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or aftempted killing.
       lf, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
          (l)   anoffensepunishablebydeath, lifeimprisonment,orimprisonmentforatermoffifteenyearsormore-youwill befined
                not more than $250,000 or imprisoned for not more than 10 years, or both;
          (2)   an offense punishable by imprisonment fol a tenr of five years or more. but less than fifteen years - you will be fined not
                more than $250,000 or imprisoned for not more than five years, or both;
          (3) anyotherfelony- youwill befinednotmorethan$250,000orimprisonednotmorethantwoyears,orboth;
          (4) amisdemeanor- youwill befinednotmorethan$l00,000orimprisonednotmorethanoneyear,orboth.
          A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a fai lure to appear or surrender may result in the forfeiture of any bond posted.

                                                      Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                           f     il/I; . t* 4,/-
                                                                                               @,idim'l{igroru," /
                                                                                                                                         /),)-rpr



                                                   Directions to the United States Marshal

(   Zl)    fhe defendant is ORDERED released after           processing.




Date       April 29,
          March  29, 2021
                     2021
                                                                                       Judiciol Ofi cer's Signqtn'e

                                                               Jennifer L. Thurston, U.S. Magistrate Judge
                                                                                               Printed name and title




                      DISTRIBUTION:      COURT DEFENDANT              PRETRIAL   SERVICE   U.S,    ATTORNEY         U.S. MARSHAL
